EXHIBIT 10.4C

 

MB FINANCIAL BANK, N.A.

 

Change In Control Severance Agreement

 

THIS SEVERANCE AGREEMENT, (the “Agreement”) is entered into as of February     ,
2011 (the “Effective Date”), by and between MB Financial Bank, N.A., a national
banking association (the “Company”) and the undersigned officer (the
“Executive”);

 

WITNESSETH THAT:

 

WHEREAS, the Executive is employed by the Company, and the Company desires to
provide protection to Executive in connection with any change in control of the
Company.

 

NOW, THEREFORE, it is hereby agreed by and between the parties, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, as follows:

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

1.1          Term of the Agreement.  Unless expired earlier as provided in
Section 1.3 or terminated by the Company pursuant to Section 2.4, this Agreement
will commence on the Effective Date and remain in effect for an initial term of
three years which will be automatically extended for one year on each
anniversary of the Effective Date. In addition, if a Change in Control occurs
while this Agreement is effective, this Agreement will remain irrevocably in
effect for the greater of twenty four months from the date of the Change in
Control or until all benefits have been paid to the Executive hereunder, and
will then expire.

 

1.2          Purpose of the Agreement.  The purpose of this Agreement is to
advance the interests of the Company by providing the Executive with an
assurance of equitable treatment, in terms of compensation and economic
security, in the event of an acquisition or other Change in Control of the
Company.  An assurance of equitable treatment will enable the Executive to
maintain productivity and focus during a period of significant uncertainty that
is inherent in an acquisition or other Change in Control.  Further, the Company
believes that agreements of this kind will aid it in attracting and retaining
the highly qualified, high performing professionals who are essential to its
success.

 

1.3          Contractual Right to Benefits.  This Agreement establishes and
vests in the Executive a contractual right to the benefits to which he or she is
entitled hereunder, enforceable by the Executive against the Company.  However,
nothing in this Agreement will require or be deemed to require the Company to
segregate, earmark, or otherwise set aside any funds or other assets to provide
for any payments to be made under it.

 

Subject to Section 3.2, the Company will retain the right to terminate the
Executive’s employment at any time prior to a Change in Control of the Company. 
If the Executive’s employment is terminated prior to a Change in Control of the
Company, this Agreement will no longer be applicable to the Executive, and any
and all rights and obligations of the Company and the Executive under this
Agreement will cease.  Notwithstanding the foregoing, if the effective date of a
Change in Control occurs within six months following the effective date of an
involuntary termination without Just Cause, the Executive’s termination may be
deemed to be a Qualifying Termination pursuant to Section 3.2 of this Agreement
as of the date of the Change in Control.

 

ARTICLE II

 

DEFINITIONS AND CONSTRUCTION

 

2.1          Definitions.  Whenever used in the Agreement, the following terms
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized.

 

--------------------------------------------------------------------------------


 

(a)           “Average Annual Bonus” means the Executive’s actual average annual
bonus earned over the two complete fiscal years prior to the Effective Date of
Termination, or, if shorter, over the Executive’s entire period of employment. 
However, if the Executive’s period of employment is less than one year, the
average bonus will be considered zero.

 

(b)           “Base Salary” means the base rate of compensation paid to the
Executive as annual salary, excluding amounts received under incentive or other
bonus plans, as in effect as of the Effective Date of Termination. 
Notwithstanding the foregoing, if the Executive’s Base Salary was reduced within
twenty-four months of the Effective Date of Termination, then “Base Salary” will
mean the Executive’s annual Base Salary as in effect immediately prior to the
reduction.

 

(c)           “Beneficial Owner” has the meaning ascribed to that term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, namely,
any person, who directly or indirectly, through any contract, arrangement,
understanding or otherwise, has or shares voting power, which includes the power
to vote or direct the voting of securities, and/or investment power, which
includes the power to dispose of, or direct the disposition of, a security.

 

(d)           “Beneficiary” means the persons or entities designated or deemed
designated by the  Executive pursuant to Section 8.2 herein.

 

(e)           “Board” means the Board of Directors of the Company.

 

(f)            The term “Change in Control” means (1) any Person is or becomes
the Beneficial Owner directly or indirectly of securities of the Parent or the
Company representing 35% or more of the combined voting power of the Parent’s or
the Company’s outstanding securities entitled to vote generally in the election
of directors; (2) individuals who were members of the Parent Board on the
Effective Date (the “Incumbent Parent Board”) cease for any reason to constitute
at least a majority thereof, provided that any person becoming a member of the
Parent Board subsequent to the Effective Date (a) whose appointment as a
director by the Parent Board was approved by a vote of at least three quarters
of the directors comprising the Incumbent Parent Board, or (b) whose nomination
for election as a member of the Parent Board by the Corporation’s stockholders
was approved by the Incumbent Parent Board or recommended by the nominating
committee serving under the Incumbent Parent Board, shall be considered a member
of the Incumbent Parent Board; (3) consummation of a plan of reorganization,
merger or consolidation involving the Parent or the Company or the securities of
either, other than (a) in the case of the Parent, a transaction at the
completion of which the stockholders of the Parent immediately preceding
completion of the transaction hold more than 60% of the outstanding securities
of the resulting entity entitled to vote generally in the election of its
directors or (b) in the case of the Company, a transaction at the completion of
which the Parent holds more than 50% of the outstanding securities of the
resulting institution entitled to vote generally in the election of its
directors; (4) consummation of a sale or other disposition to an unaffiliated
third party or parties of all or substantially all of the assets of the Parent
or the Company or approval by the stockholders of the Parent or the Company of a
plan of complete liquidation or dissolution of the Parent or the Company;
provided that for purposes of clause (1), the term “Person” shall not include
the Parent, any employee benefit plan of the Parent or the Company, or any
corporation or other entity owned directly or indirectly by the stockholders of
the Parent in substantially the same proportions as their ownership of stock of
the Parent.  Each event comprising a “Change in Control” is intended to
constitute a “change in ownership or effective control,” or a “change in the
ownership of a substantial portion of the assets,” of the Parent or the Company
as such terms are defined for purposes of Section 409A of the Code and “Change
in Control” as used herein shall be interpreted consistently therewith.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)           “Company” means MB Financial Bank, N.A., a national banking
association, or any successor thereto that adopts the Agreement, as provided in
Section 8.1 herein.

 

(i)            “Compensation Committee” means the Compensation Committee of the
Board of Directors of the Parent Company.

 

(j)            “Director” means a member of the Board or of the Parent Board, as
the case may be.

 

--------------------------------------------------------------------------------


 

(k)           “Disability” means a physical or mental condition that would
entitle the Executive to benefits under the Company’s long-term disability plan,
or if the Company maintains no such plan, then under the federal Social Security
laws.

 

(l)            “Effective Date of Termination” means the date on which a
Qualifying Termination occurs which triggers Severance Benefits hereunder.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor to it.

 

(n)           “Expiration Date” means the date the Agreement expires, as
provided in Section 1.1 herein.

 

(o)           “Good Reason” means (i) the occurrence of a ten percent or greater
reduction in the aggregate value of the Executive’s annual Base Salary, bonus
opportunity, and benefits excluding profit sharing; (ii) the assignment to the
Executive of any duties inconsistent with, and commonly (in the banking
industry) considered beneath, the Executive’s position, or a change in the
Executive’s status, offices, titles and reporting relationships, authority,
duties or responsibilities, or any other action by the Company, in each case if
the assignment, change or action results in a significant diminution in the
Executive’s position, authority, duties or responsibility; or (iii) a required
relocation of the Executive to a location more than fifty miles from the
Executive’s then existing job location to which the Executive does not consent
to in writing.  In determining whether an assignment, change or action described
in clause (ii) above constitutes Good Reason, due consideration will be given to
the size of the organization and other facts and circumstances surrounding the
Executive’s situation before and after the assignment, change or action.  For
example, if the Executive is moved to a position that carries a title generally
considered to be of a lower degree, but he or she is working in a larger
division or company than before the change, has more employees reporting to him
or her, or has authority for projects controlling more dollars, or if other
circumstances exist that suggest the Executive’s new position is not a demotion,
then Good Reason will not exist for the Executive to terminate his or her
employment.

 

(p)           “Just Cause” means a termination of the Executive’s employment by
the Company, for which no Severance Benefits are payable, as provided in
Article IV.

 

(q)           “Parent” means MB Financial, Inc., a Maryland corporation, or any
direct parent of a successor of the Company that adopts the Agreement as
provided in Section 8.1.

 

(r)            “Parent Board” means the Board of Directors of the Parent.

 

(s)           “Person” means a natural person, company, or government, or a
political subdivision, agency, or instrumentality of a government, including a
“group” as defined in Section 13(d) of the Exchange Act.  When two or more
persons act as a partnership, limited partnership, syndicate or other group for
the purpose of acquiring the securities of the Company, they will be deemed a
Person for purposes of the Agreement.  “Person” will be construed in the same
manner as under Section 3(a)(9) of the Exchange Act, and “group” will be
construed in the same manner as under Section 13(d) of the Exchange Act.

 

(t)            “Qualifying Termination” means any of the events described in
Section 3.2, the occurrence of which triggers the payment of Severance Benefits.

 

(u)           “Severance Benefit” means the payment of severance compensation as
provided in Article III.

 

2.2          Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also includes the feminine, the plural
includes the singular, and the singular includes the plural.

 

2.3          Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of this Agreement, and this Agreement will be construed and
enforced as if the illegal or invalid provision had not been included.

 

--------------------------------------------------------------------------------


 

2.4          Amendment or Termination.  The provisions of this Agreement may be
amended by written agreement between the Company and the Executive, with any
material amendment approved by the Compensation Committee or the Board.  Subject
to the final sentence of Section 1.1, the Company may terminate this Agreement
by written resolution of the Compensation Committee or the Board, effective as
of a date at least twelve months following the date the Company gives written
notice to the Executive of its intent to terminate the Agreement.

 

2.5          Applicable Law.  To the extent not preempted by the laws of the
United States, the laws of the State of Illinois, without regard to its conflict
of laws provisions, will be the controlling law in all matters relating to this
Agreement.

 

ARTICLE III

 

SEVERANCE BENEFITS

 

3.1          Right to Severance Benefits.  Subject to the provisions hereof, the
Executive will be entitled to receive from the Company Severance Benefits as
described in Section 3.3 if there has been a Change in Control of the Company
and if any of the events designated within Section 3.2 occur.  The Executive
will not be entitled to receive Severance Benefits if his or her employment with
the Company ends due to death, disability, voluntary retirement, a voluntary
termination by the Executive without Good Reason, or due to an involuntary
termination by the Company for Just Cause.

 

3.2          Qualifying Terminations.  The occurrence of any one of the
following events within twenty four calendar months after a Change in Control of
the Company will trigger the payment of Severance Benefits under this Agreement:

 

(a)           an involuntary termination of the Executive’s employment without
Just Cause;

 

(b)           a voluntary termination of the Executive’s employment with the
Company for Good Reason;

 

(c)           the failure or refusal of a successor company (including, but not
limited to, an individual, corporation, association, or partnership) to assume
the Company’s obligations under this Agreement, as required by Section 8.1; and

 

(d)           a breach by the Company or any successor company of any of the
provisions of this Agreement.

 

In addition, an involuntary termination without Just Cause will trigger the
payment of Severance Benefits under this Agreement if the Executive’s employment
is terminated by the Company without Just Cause within six months prior to a
Change in Control that actually occurs during the term of this Agreement and
either (i) the termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control, or (ii) the Executive reasonably demonstrates
that the termination is otherwise in connection with or in anticipation of the
Change in Control.

 

3.3          Description of Severance Benefits.  If the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2, the
Company will pay to the Executive and provide him or her with the following:

 

(a)           an amount equal to the Executive’s annual Base Salary multiplied
by two;

 

(b)           an amount equal to the Executive’s Average Annual Bonus multiplied
by two;

 

(c)           immediate vesting of the Executive’s benefits, if any, under any
and all non-qualified retirement plans of the Company (or its affiliates) in
which the Executive participates; and

 

(d)           continuation of the welfare benefits of medical, dental or other
health coverage, long term disability, and group term life insurance at the same
premium cost to the Executive and at the same coverage level as

 

--------------------------------------------------------------------------------


 

in effect as of the Executive’s Effective Date of Termination until the second
anniversary of the Effective Date of Termination, without regard to the federal
income tax consequences of that continuation.

 

The treatment of any options or other stock-based awards held by the Executive
will be subject to the terms of the plan or plans under which they were
granted.  Benefits under subsection 3.3(d) will be discontinued prior to the end
of the second anniversary of the Effective Date of Termination if the Executive
receives substantially similar benefits in the aggregate from a subsequent
employer, as determined by the Compensation Committee.  Continued medical,
dental or other health benefits under subsection 3.3(d) will count toward any
COBRA continuation coverage period that may apply to the Executive.

 

ARTICLE IV

 

JUST CAUSE OR RETIREMENT

 

4.1          Just Cause.  Nothing in this Agreement will be construed to prevent
the Company from terminating the Executive’s employment for Just Cause.  If the
Company does so, no Severance Benefits will be payable to the Executive under
this Agreement.

 

Just Cause will be defined to include, but will not be limited to, willful,
malicious conduct by the Executive that is prejudicial to the best interests of
the Company, including theft, embezzlement, the conviction of a criminal act,
disclosure of trade secrets, a gross dereliction of duty, or other grave
misconduct on the part of the Executive that is injurious to the Company.

 

4.2          Retirement.  If the Executive’s employment with the Company ends
due to voluntary retirement, the Executive: (i) will not be entitled to receive
Severance Benefits under this Agreement; and (ii) will not be eligible to
participate in a Company-sponsored severance plan or arrangement at any time
following his or her retirement.

 

ARTICLE V

 

FORM AND TIMING OF SEVERANCE BENEFITS

 

5.1          Form and Timing of Severance Benefits.  Subject to Article XII
below, the Severance Benefits described in Sections 3.3(a) and (b) will be paid
in cash to the Executive in a single lump sum as soon as practicable following
the Effective Date of Termination, but in no event more than thirty days after
the Effective Date of Termination.  The vesting of benefits under
Section 3.3(c) shall occur on the Effective Date of Termination.

 

The Severance Benefits described in subsection 3.3(d) will be provided by the
Company to the Executive immediately upon the Effective Date of Termination and
will continue to be provided until the second anniversary of the Effective Date
of Termination.  However, the Severance Benefits described in subsection
3.3(d) will be discontinued prior to the end of the  two-year period immediately
upon the Executive’s receiving similar benefits from a subsequent employer, as
determined by the Compensation Committee.

 

5.2          Withholding of Taxes.  The Company will withhold from any amounts
payable under this Agreement all Federal, state, city, or other taxes that are
legally required.

 

ARTICLE VI

 

REDUCTION OF PAYMENTS IN

CERTAIN CIRCUMSTANCES

 

6.1          No Excise Tax Gross-Up; Possible Reduction in Payments.   Any
provision of this Agreement or any other compensation plan, program or agreement
to which Executive is a party or under which Executive is covered to the
contrary notwithstanding, Executive will not be entitled to any gross-up or
other payment for golden parachute excise taxes Executive may owe pursuant to
Section 4999 of the Internal Revenue Code.  In the event that any Severance
Benefits or other payments or benefits otherwise payable to Executive
(a) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (b) but for this Section 6.1 would be subject to the excise tax
imposed by Section 4999 of the Code, then such Severance Benefits payable under
this Agreement and

 

--------------------------------------------------------------------------------


 

under such other plans, programs and agreements shall be either (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code.  Any reduction in payments and/or
benefits required by this Section 6.1 shall occur in the following order:
(1) reduction of Severance Benefits or other cash payments, beginning with
payments scheduled to occur soonest; (2) reduction of vesting acceleration of
equity awards (in reverse order of the date of the grant); and (3) reduction of
other benefits paid or provided to Executive..

 

ARTICLE VII

 

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

7.1          Other Benefits.  Except as provided in this Section below, neither
the provisions of this Agreement nor the Severance Benefits provided for
hereunder will reduce any amounts otherwise payable, or in any way diminish the
Executive’s rights as an employee of the Company, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus,
stock purchase plan, or any employment agreement, or other Agreement or
arrangement.  Notwithstanding the foregoing, if the Executive is also a covered
employee under a severance plan of the Company or one of its affiliates, the
Executive will be entitled to receive the Severance Benefits provided under this
Agreement in lieu of any severance pay or other benefits provided under that
severance plan.  Benefits provided under this Agreement will not increase any
amounts otherwise payable under any other arrangement, if that other arrangement
does not provide that severance benefits will be taken into account in
determining benefits.

 

7.2          Employment Status.  This Agreement does not constitute a contract
of employment or impose on the Executive or the Company any obligation to retain
the Executive as an employee, to change the status of the Executive’s
employment, or to change the Company’s policies regarding termination of
employment.

 

ARTICLE VIII

 

SUCCESSORS

 

8.1          Successors.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such an assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and will entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he or she would be entitled hereunder if terminated voluntarily for
Good Reason, except that, for the purposes of implementing the foregoing, the
date on which any succession becomes effective will be deemed the Effective Date
of Termination.

 

This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If the Executive dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, any such amount, unless otherwise provided herein, will be
paid in accordance with the terms of this Agreement, to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

 

8.2          Beneficiaries.  The Executive’s beneficiary under the qualified
defined contribution plan of the Company or an affiliate in which the Executive
participates will be his or her Beneficiary under this Agreement, unless the
Executive otherwise designates a Beneficiary in the form of a signed writing
acceptable to the Compensation Committee.  The Executive may make or change such
a designation at any time.

 

--------------------------------------------------------------------------------


 

ARTICLE IX

 

ADMINISTRATION

 

9.1          Administration.  This Agreement will be administered by the
Compensation Committee.  In that capacity, the Compensation Committee, to the
extent not contrary to the express provisions of the Agreement, is authorized in
its discretion to interpret this Agreement, to prescribe and rescind rules and
regulations, to provide conditions and assurances deemed necessary and
advisable, to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration of this Agreement
and similar Agreements.

 

In fulfilling its administrative duties hereunder, the Compensation Committee
may rely on outside counsel, independent accountants, or other consultants to
render advice or assistance.

 

9.2          Indemnification and Exculpation.  The members of the Board and the
Parent Board, its agents and officers, directors, and employee of the Company
and its affiliates will be indemnified and held harmless by the Company against
and from any and all loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by them in connection with or resulting from any claim,
action, suit, or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under this Agreement
and against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit, or proceeding.  The foregoing provision will not apply to any
person if the loss, cost, liability, or expense is due to that person’s gross
negligence or willful misconduct.

 

ARTICLE X

 

LEGAL FEES AND ARBITRATION

 

10.1        Legal Fees and Expenses.  The Company (or, in the event of the
acquisition of substantially all of the assets of the Company, the acquirer of
those assets) will pay all legal fees, costs of litigation, and expenses
directly related to legal fees and costs of litigation incurred in good faith by
the Executive as a result of the Company’s refusal to provide the Severance
Benefits to which the Executive becomes entitled under this Agreement, or as a
result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, but in each case only if the Executive
ultimately prevails in litigation conducted as a result of the refusal or
contest.

 

10.2        Arbitration.  The Executive and the Company will have the right and
option to elect (in lieu of litigation) to have any dispute or controversy
arising under or in connection with this Agreement settled by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
the Executive within fifty miles from the location of his or her job, in
accordance with rules of the American Arbitration Association then in effect. 
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.  All expenses of arbitration, including the fees and expenses of
the counsel for the Executive, will be split between the Company and the
Executive, unless the Executive prevails, in which case the Company will bear
the expenses of the arbitration.  Notwithstanding the right of the Executive or
the Company to elect to enter into arbitration, the Company and the Executive
may mutually agree to resolve any dispute or controversy arising under or in
connection with the Agreement in a court of law, in lieu of arbitration.

 

ARTICLE XI

 

EXCLUSIVITY OF SEVERANCE BENEFITS

 

11.1        Exclusivity of Severance Benefits.  Subject to Section 7.1, if the
Company is contractually obligated to pay to the Executive any severance
benefits pursuant to another agreement, plan, program, policy, or any other
change of control agreement,  the terms and provisions of the program under
which the aggregate level of severance benefits is the highest (as determined by
the Executive) will operate to completely replace and supersede the terms and
provisions of this Agreement and/or all other programs that provide for the
payment of severance benefits.

 

--------------------------------------------------------------------------------


 

ARTICLE XII

 

CODE SECTION 409A; TARP

 

12.1        Code Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  If the Executive notifies
the Company (with specificity as to the reason therefore) that the Executive
believes that any provision of this Agreement would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A.  To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

 

If the Executive is deemed on the date of “separation from service” to be a
“specified Executive” within the meaning of such terms under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 12.1 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  Whenever a payment is
to be made promptly after a date, it shall be made within sixty (60) days
thereafter.

 

With regard to any provision herein that provides for reimbursement of expenses
or in-kind benefits: (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not effect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, provided that the foregoing
shall not be violated with regard to expenses covered by Code
Section 105(h) that are subject to a limit related to the period in which the
arrangement is in effect.  Any expense or other reimbursement payment made
pursuant to this Agreement or any plan, program, agreement or arrangement of the
Company referred to herein, shall be made on or before the last day of the
taxable year following the taxable year in which such expense or other payment
to be reimbursed is incurred.

 

12.2        TARP.  Notwithstanding anything in this Agreement or in any
compensation plan, program or arrangement maintained by the Company which covers
Executive or to which Executive is a party or in which Executive participates,
as of the date hereof, or of any compensation plan, program, arrangement or
agreement which may become applicable to Executive or to which Executive may
become a party hereinafter (collectively, the “Compensation Arrangements”), each
provision of this Agreement and the Compensation Arrangements is amended and any
amounts payable hereunder and thereunder are hereby amended and modified with
respect to Executive, if and to the extent necessary, for the Company to comply
with any requirements of the Emergency Economic Stabilization Act of 2008
(“EESA”) and/or the TARP Capital Purchase Program (“CPP”) (and the guidance or
regulations issued thereunder by the United States Treasury Department at 31 CFR
Part 30, and any interpretations, amendments or modifications thereof (the “CPP
Guidance”) which may become applicable to the Company, including, but not
limited to, provisions prohibiting the Company from making any “golden parachute
payments,” providing the Company may recover (“clawback”) bonus and executive
compensation to in certain circumstances, and precluding bonus and incentive
arrangements that encourage unnecessary or excessive risks that threaten the
value of the Company, in each case within the meaning of EESA and the CPP
Guidance and only to the extent applicable to the Company and Executive.  For
purposes of this Section 12.2, references to “Company” means MB Financial, Inc.
and any entities treated as a single employer with MB Financial, Inc. under the
CPP Guidance.  Executive hereby agrees to execute such documents, agreements or
waivers as the Company deems necessary or appropriate to effect such amendments
to this Agreement or the Compensation Arrangements or to

 

--------------------------------------------------------------------------------


 

facilitate the participation of the Company in the TARP Capital Purchase Program
or any other programs under EESA.

 

The application of this Section 12.2 is intended to, and shall be interpreted,
administered and construed to, comply with Section 111 of EESA and the CPP
Guidance and, to the maximum extent consistent with this Section 12.2 and such
statute and regulations, to permit the operation of this Agreement and the
Compensation Arrangements in accordance with their terms before giving effect to
the provisions of this Section 12.2, EESA and the CPP Guidance.

 

IN WITNESS WHEREOF, the Executive has executed this Agreement and the Company
has caused this Agreement to be executed by a resolution of the Board, as of the
day and year first above written.

 

MB FINANCIAL BANK, N.A.

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

Name:

 

 

--------------------------------------------------------------------------------